DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 21 November 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive. 
Claim 1 was amended to incorporate limitations previously recited in dependent claim 2. Claim 2 was rejected under Wongsiri’201 in view of Hahn’658. 
Applicant argues that the claimed invention is a tool for surgery to alleviate carpal tunnel syndrome. While Wongsiri is also a tool for surgery to alleviate carpal tunnel syndrome, Applicant argues Hahn’658 – relied upon to teach the claimed groove – is a vaginal retractor which has nothing to do with treating carpal tunnel. Applicant argues Hahn’658 relates to a tool having a shape and size for use in entirely different procedures and one of ordinary skill in the art would not be motivated to look to Hahn for use in combination with Wongsiri because the two instruments are in different technical fields. These arguments are not persuasive. 
A prior art reference in a 103 rejection requires analogous art. To be analogous, a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hahn’658 is considered reasonably pertinent to the particular problem which Applicant was concerned because Hahn’s instrument, like Applicant’s instrument is placed into an opening having a limited size (see paragraph [0002] of Applicant’s specification) in order to aid in visualization of the body inside the opening. If the opening does not have a limited size, the use of a vision enhancer would be unnecessary. 
Regarding Applicant’s argument that Hahn’s device has a different size and shape, it has been held that the skilled artisan is well versed in changing the size and shape of a device to meet particular needs. See MPEP 2144.04 Section IV (A), (B). It would be obvious to one of ordinary skill in the art to apply the teachings of a hinged tunnel wall on a vision enhancement device for viewing the inside of the body, as taught by Hahn, to the Wongsiri device so Wongsiri’s tunnel wall is hingedly connected to the tunnel base. This modification will allow the vision enhancer to be placed into the body in a reduced diameter state. Inserting a smaller device into a limited sized opening is easier than inserting a larger device into a limited size opening. 
For these reasons, the rejections were updated to reflect the claim amendments, but otherwise maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wongsiri (US Patent Publication 2013/0211201) in view of  Hahn et al. (US Patent Publication 2012/0083658). 
Claim 1, 3, 4, 11: Wongsiri’201 teaches a tool for use in carpal tunnel surgery having a tool body (11) having a longitudinal axis and a first end (towards element 30). 
A vision enhancer (30) extends from the tool body (11) at the first end (Figure 1). The vision enhancer (30) includes a tunnel base (surface extending from tip 37 downward, with respect to the page, towards the portion that connects element 30 with the body 11). 
There is a first tunnel wall (35) and a second tunnel wall (35). Both tunnel walls (35, 35) extend from the tunnel base at an angle of 90 to 120 degrees relative to the tunnel base (see Figure 1). 
The tunnel base and tunnel walls form a concave section (Figure 1) for forming a tunnel through soft tissue (at 36; paragraph [0040]). 
Wongsiri’201 does not disclose a groove extending along a line joining the first and second tunnel walls to the tunnel base. 
Wongsiri’201 is disclosed as a retractor for holding open a tunnel to enhance the visual field (paragraph [0040]). 
Similarly, Hahn’658 is directed towards a retractor (100) for holding opening a tissue opening to enhance the visual field (paragraph [0048]). 
Hahn’658’s device includes a tunnel base (101) and a pair of tunnel walls (102, 103) extending from the tunnel base at an angle. As in Wongsiri’201, the tunnel walls are for holding tissue to allow visualization in the concave space formed by the tunnel base and tunnel walls (paragraph [0050]). 
Hahn’658’s tunnel walls are connected to the tunnel base via a living hinge (104, 105) that is formed as a groove between the tunnel base and tunnel walls (see Figure 1 and paragraph [0044]). The living hinges (and therefore, the grooves) allow the device to be inserted into the body in a reduced profile configuration then expanded to allow visualization (paragraph [0050]. One of ordinary skill in the art would understand it is easier to insert the smaller (reduced profile) device into an tissue/body opening and then expand the device into is larger configuration. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wongsiri’201 by providing a groove between the tunnel base and the tunnel wall, in order to provide a living hinge, as taught by Hahn’658, in order to provide the stated advantages. 
Claim 5: Wongsiri’201 teaches the limitations of claim 5 including that the concave section formed by the tunnel base and tunnel walls define the inside of the vision enhancer (see Figure 1 and visual space 36 as described in paragraph [0040]). Wongsiri’201 does not disclose the vision enhancer includes ridges on the outside. 
Hahn’658 is similar to Wongsiri’201’s device – see the rejection to claim 1 above. 
Hahn’658 teaches providing the tunnel walls (102, 103) with ridges (120, 121) on the outside in order to provide friction and prevent undesirable movement in use (paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Wongsiri’201 with ridges on the outside of the vision enhancer, as taught by Hahn’658, in order to provide the stated advantages.
Claim 6: Hahn’658 teaches the ridges have a first and second end. The first end is nearer a centerline of the tunnel base than the second end (Figure 14). The first end is further from the tool body along a longitudinal axis of the vision enhancer than the second end (Figure 1). 
Claim 7: Wongsiri’201’s tool body (11) has a second end (towards 40) opposite the first end (towards 30). The second end has an edge (41) for separating tissue (paragraph [0034]). 
Claim 8: Wongsiri’201 edge’s for separating tissue has a v-shape (Figure 1). 
Claim 9: Wongsiri’201 discloses a guard (20) situated proximal the second end of the tool (Figure 1). 
Claim 10: Wongsiri’201’s guard (20) has a face (21) facing away from the second end (towards 40) that extends at an angle of 75 and 90 degrees with respect to the longitudinal axis of the body (Figure 1). 
Claim 12: Hahn’658’s grooves (104, 105) are parallel with the longitudinal axis (see Figure 1, 2). 
Further, in the resulting device of Wongsiri’201 in view of Hahn’658, the hinge will extend along the junction of the tunnel base and tunnel walls in Wongsiri’201. This junction is parallel with the longitudinal axis of the vision enhancer (30) (Figure 1 of Wongsiri’201). 
Claim 13: Hahn’658 shows the groove (104) does not extend along the entire length of the vision enhancer in Figure 15. 
Claim 14: Hahn’658 shows the groove is on the outside surface of the vision enhancer (Figure 15). 
Claim 26: In Wongsiri’201, the first and second tunnel walls are spaced part in a direction that is perpendicular to the longitudinal axis of the tool body by a dimension of the tunnel base in the direction perpendicular to the longitudinal axis of the tool body (Figure 1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        28 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771